Citation Nr: 0904163	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-33 670	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD 

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April to October 1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2007 rating action that denied service 
connection for a low back disability.

In July 2008, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include enhanced duties to notify and 
assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.

The veteran contends that he injured his low back in service, 
and that he currently suffers from a low back disability of 
service origin.
 
A review of the service medical records discloses that the 
veteran was seen in July 1976 with complaints of low back 
pain.  No trauma was noted.  Examination of the back showed 
good range of motion without difficulty or pain.  There was 
no orthopedic diagnosis.  The spine was normal on August 1976 
separation examination.

Post service, in January 1994 the veteran was seen by a 
chiropractor for complaints of low back pain that radiated to 
the legs.  A history of onset in 1980 during the course of 
his previous employment as a carpet installer was noted, with 
episodic pain since that time.  Lumbar spine X-rays by S. K., 
D.O., revealed scoliosis with concavity to the left and the 
apex at L-3.  There were early degenerative changes, and the 
vertebral body heights, pedicles, and joint spaces appeared 
preserved.

October 2000 chiropractic records noted the veteran's 
complaint of low back pain after a twisting injury 4 days 
ago.  A 20-year history of on-and-off problems during many 
years of working as a flooring installer was noted.  

In August 2001, the veteran was hospitalized at St. Vincent's 
Medical Center with a recent 3-week history of low back pain 
that radiated down to the right hip and posterior thigh, and 
a past history of low back pain since 1979.  Magnetic 
resonance imaging (MRI) revealed degenerative changes in the 
lower thoracic and lumbar spine with moderate disc protrusion 
at L2-3, mild disc protrusion at L4-5, and minimal disc bulge 
at L5-S1.  During his hospital course, the veteran underwent 
removal of a herniated disc with a lumbar laminectomy.   

On June 2002 examination, W. C., M.D., noted a history of a 
workman's compensation back injury in 1979 while the veteran 
was laying carpet, with subsequent chiropractic treatment.  
After current examination, the impressions included chronic 
low back pain with bilateral sciatica status post herniated 
nucleus pulposus and laminectomy.

January 2004 lumbar MRI by M. E., M.D., revealed apparent 
surgical changes at L2-3 with associated disc degenerative 
changes and circumferential bulge, and disc degenerative 
changes with a broad posterior central protrusion at L4-5 
mildly impinging the thecal sac.

On March 2004 examination, S. K., M.D., noted a history of 
the onset of low back pain in 1979 after an injury in which 
the veteran was carrying a heavy roll of carpet.  He was 
noted to have been doing relatively well until he saw a 
chiropractor who in summer 2001 performed a manipulation that 
appeared to cause a disc herniation, requiring emergency 
surgery due to severe radicular pain.  After examination, the 
clinical impressions included failed back surgery syndrome 
with a history of L2-3 discectomy, severe deep low back pain 
with radicular features.

On July 2004 examination, H. S., M.D., noted a history of the 
onset of low back pain in 1978 secondary to a lifting injury 
when the veteran was working installing carpet, and severe 
low back pain in 2001 while having a chiropractic 
manipulation, requiring surgery for a ruptured L2-3 disc.  
After examination, the impressions included low back pain 
status post L-3 discectomy with documented disc protrusion at 
L4-5, and spondylosis of the lumbar spine, as well as facet 
syndrome.

In June 2006, A. A., M.D., noted May 2006 
electromyographic/nerve conduction velocity studies showing 
bilateral L5-S1 radiculopathy.  June 2006 MRI revealed gross 
degeneration of the L2-3 disc with diffuse spondylitic disc 
bulging narrowing the neural foramina, possible nerve root 
impingement, and mild compromise of the central canal; and 
L4-5 disc desiccation with concentric diffuse disc bulging 
encroaching upon the narrowing neural foramina.  

Received in July 2008 was a statement wherein A. T., M.D., 
stated that she reviewed the veteran's July 1976 military 
record showing a complaint of back pain.  She opined that his 
condition was one that tended to degenerate over a long 
period of time, causing discomfort and pain intermittently 
and worsening to its current stage, and that his low back 
pain started at the time of his initial 1976 complaint. 

In McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the evidence of record needs only to indicate that an 
inservice injury may be associated with a current condition 
to satisfy the test as to whether the VA needs to procure a 
medical opinion on the question.  Where the record does not 
adequately reveal the current state of a disability, the 
fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. 
Brown,  8 Vet. App. 417, 422 (1995).  Under the 
circumstances, the Board finds that the appellant should be 
afforded a VA orthopedic examination to determine the nature 
and etiology of his current low back disability and its 
relationship, if any, to his military service.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination by 
a physician to determine the nature and 
etiology of his current low back 
disability.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
including X-rays, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
low back disability had its onset in 
military service.  In reaching his 
opinion, the examiner should specifically 
review and address the medical evidence 
indicating intercurrent post-service on-
the-job and chiropractic back injuries, 
and Dr. A. T.'s medical report received 
in July 2008.        

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

